
	
		I
		111th CONGRESS
		1st Session
		H. R. 2407
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Gordon of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish a National Climate Service at the National
		  Oceanic and Atmospheric Administration.
	
	
		1.Short titleThis Act may be cited as the
			 National Climate Service Act of
			 2009.
		2.PurposeThe purpose of this Act is to establish a
			 National Climate Service within the National Oceanic and Atmospheric
			 Administration to—
			(1)advance
			 understanding of climate variability and change at the global, national, and
			 regional levels;
			(2)provide forecasts,
			 warnings, and other information to the public on variability and change in
			 weather and climate that affect geographic areas, natural resources,
			 infrastructure, economic sectors, and communities; and
			(3)support development of adaptation and
			 response plans by Federal agencies, State, local, and tribal governments, the
			 private sector, and the public.
			3.DefinitionsIn this Act:
			(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Climate Service Advisory Committee established under section 5.
			(2)DirectorThe
			 term Director means the Director of the Climate Service
			 Office.
			(3)RepresentativeThe term representative
			 means an individual who is not a full-time or part-time employee of the Federal
			 Government and who is appointed to an advisory committee to represent the views
			 of an entity or entities outside the Federal Government.
			(4)Special
			 Government EmployeeThe term
			 Special Government Employee has the same meaning as in section
			 202(a) of title 18, United States Code.
			(5)Under
			 secretaryThe term Under Secretary means the Under
			 Secretary of Commerce for Oceans and Atmosphere.
			4.National Climate
			 Service
			(a)In
			 generalThe Under Secretary, building upon the resources of the
			 National Weather Service and other weather and climate programs in the National
			 Oceanic and Atmospheric Administration, shall establish the National Climate
			 Service.
			(b)Climate service
			 officeThe Under Secretary shall establish a Climate Service
			 Office. The Climate Service Office shall—
				(1)coordinate programs at the National Oceanic
			 and Atmospheric Administration to ensure the timely production and distribution
			 of data and information on national, regional, and local climate variability
			 and change over all time scales relevant for planning and response, including
			 intraseasonal, interannual, decadal, and multidecadal time periods;
				(2)ensure exchange of information between the
			 research and operational offices at the National Oceanic and Atmospheric
			 Administration to identify research needs for improving climate services and
			 ensure the timely and orderly transition of research findings, improved
			 technologies, models, and other tools to the National Oceanic and Atmospheric
			 Administration’s operations;
				(3)ensure operational
			 quality control of all National Climate Service products including a
			 transparent and open accounting of all the assumptions built into the global,
			 national, regional, and local weather and climate computer models upon which
			 such climate services and products are based;
				(4)ensure a
			 continuous level of high-quality data collected through a national observation
			 and monitoring infrastructure by performing regular maintenance and
			 verification, and periodic upgrades;
				(5)serve as liaison
			 to and exchange information with other Federal agencies that provide climate
			 services in order to—
					(A)ensure the timely
			 dissemination of information on weather and climate produced by the National
			 Oceanic and Atmospheric Administration to other Federal agencies;
					(B)ensure that data
			 and information collected by other Federal agencies relevant to improving
			 climate services are made available to the National Oceanic and Atmospheric
			 Administration;
					(C)facilitate the
			 development and delivery of climate services to relevant stakeholders;
			 and
					(D)obtain information
			 from other Federal agencies to improve the development and dissemination by the
			 National Oceanic and Atmospheric Administration of information on climate and
			 weather to other Federal agencies for the development of climate service
			 products by those agencies;
					(6)ensure cooperation and collaboration, as
			 appropriate, of the National Climate Service with State, local, and tribal
			 governments, academic and nonprofit research organizations, and private sector
			 entities, including weather information providers and other stakeholders;
			 and
				(7)ensure exchange of
			 data, information, and research with the United States Global Change Research
			 Program to support the development of assessments required under the Global
			 Change Research Act of 1990 (15 U.S.C. 2921 et seq.).
				(c)National Climate
			 Service
				(1)In
			 generalThe Under Secretary
			 shall operate the National Climate Service through a national center, the
			 Climate Service Office, and a network of regional and local facilities,
			 including the established regional and local offices of the National Weather
			 Service, 6 Regional Climate Centers, the offices of the Regional Integrated
			 Sciences and Assessments program, the National Integrated Drought Information
			 System, and any other National Oceanic and Atmospheric Administration or
			 National Oceanic and Atmospheric Administration-supported regional and local
			 entities, as appropriate.
				(2)Regional climate
			 centers programThe Under Secretary shall maintain a network of 6
			 Regional Climate Centers to work cooperatively with the offices of State
			 climatologists to—
					(A)collect and
			 exchange data and information needed to characterize, understand, and forecast
			 regional and local weather and climate;
					(B)facilitate
			 collection and exchange of data and information between the States and Federal
			 Government on weather and climate in conjunction with the National Climatic
			 Data Center;
					(C)support research
			 and observations;
					(D)obtain input on
			 stakeholder needs for weather and climate information and products; and
					(E)support State and
			 local adaptation and response planning.
					(3)Regional
			 Integrated Sciences and Assessments ProgramThe Under Secretary shall maintain a
			 network of offices as part of the Regional Integrated Sciences and Assessments
			 Program. Such offices shall engage in cooperative research, development, and
			 demonstration projects with the academic community on climate products,
			 technologies, models, and other tools to improve understanding and forecasting
			 of regional and local climate variability and change and the effects on
			 economic activities, natural resources, and water availability, and other
			 effects on communities, to facilitate development of regional and local
			 adaptation plans to respond to climate variability and change, and any other
			 needed research identified by the Under Secretary or the Advisory
			 Committee.
				(4)Other
			 officesIn carrying out the functions of the National Climate
			 Service, the Under Secretary shall utilize the assets and expertise of—
					(A)the National
			 Weather Service to—
						(i)deliver
			 operational weather and climate forecasts, warnings, products, and information
			 through the National Climate Services Division, Local Weather Forecast Offices,
			 Weather Service Offices, and River Forecast Centers; and
						(ii)develop climate
			 forecast models and tools through the National Centers for Environmental
			 Prediction;
						(B)the National
			 Environmental Satellite, Data, and Information Service to provide data services
			 and support for product development and operations through the National
			 Climatic Data Center and the Regional Climate Centers;
					(C)the Office of Oceanic and Atmospheric
			 Research to—
						(i)provide research
			 on product development;
						(ii)improve weather
			 and climate forecast models;
						(iii)provide new
			 technologies and methods of observation; and
						(iv)oversee the
			 National Oceanic and Atmospheric Administration supported research performed by
			 the Joint Cooperative Institutes, universities, and other non-Federal
			 entities;
						(D)the National Integrated Drought Information
			 System to—
						(i)provide an
			 effective drought warning system;
						(ii)coordinate and
			 integrate Federal research on droughts;
						(iii)collect and
			 integrate information on key indicators of drought;
						(iv)make usable,
			 reliable, and timely forecasts and assessments of drought, including
			 assessments of the severity of drought conditions and impacts; and
						(v)communicate
			 drought forecasts, conditions, and impacts to Federal, regional, State, tribal,
			 and local governments, the private sector, and the public; and
						(E)any other National
			 Oceanic and Atmospheric Administration offices or programs, as
			 appropriate.
					(5)Service
			 elementsThe National Climate Service shall—
					(A)conduct analyses of and studies relating to
			 the effects of weather and climate on communities, including effects on
			 agricultural production, natural resources, energy supply and demand,
			 recreation, and other sectors of the economy;
					(B)carry out observations, data collection,
			 and monitoring of atmospheric and oceanic conditions on a statewide, regional,
			 national, and global basis;
					(C)provide information and technical support
			 for Federal, regional, State, tribal, and local government efforts to assess
			 and respond to climate variability and change;
					(D)develop systems
			 for the management and dissemination of data, information, and assessments,
			 including mechanisms for consultation with current and potential users;
			 and
					(E)conduct research to improve forecasting,
			 characterization, and understanding of weather and climate variability and
			 change and its effects on communities, including its effects on agricultural
			 production, natural resources, energy supply and demand, recreation, and other
			 sectors of the economy.
					5.Climate Service
			 Advisory Committee
			(a)In
			 generalThe Under Secretary shall establish a Climate Service
			 Advisory Committee to provide advice on—
				(1)climate service
			 product development;
				(2)delivery of services to decisionmakers and
			 other stakeholders;
				(3)infrastructure to
			 support observations and monitoring;
				(4)computation and modeling needs, research
			 needs, and other resources needed to develop, distribute, and ensure the
			 utility of climate data, products, and services; and
				(5)any other topics
			 as may be requested by the Under Secretary or Congress.
				(b)Members
				(1)In
			 generalThe Advisory
			 Committee shall be composed of at least 25 members appointed by the Under
			 Secretary. Each member of the Advisory Committee shall be qualified
			 either—
					(A)by education,
			 training, and experience to evaluate scientific and technical information on
			 matters referred to the Advisory Committee under this section; or
					(B)to evaluate the
			 utility and need for climate products by planners, decisionmakers, the private
			 sector, and the public.
					(2)Terms of
			 serviceMembers shall be appointed for 3-year terms, renewable
			 once, and shall serve at the discretion of the Under Secretary. Vacancy
			 appointments shall be for the remainder of the unexpired term of the vacancy,
			 and an individual so appointed may subsequently be appointed for 2 full 3-year
			 terms if the remainder of the unexpired term is less than one year.
				(3)ChairpersonThe Under Secretary shall designate a
			 chairperson from among the members of the Advisory Committee. The designated
			 Chairperson shall alternate between a member who is appointed as a
			 representative and a member who is appointed as a Special Government
			 Employee.
				(4)Subcommittees
					(A)EstablishmentThe Advisory Committee shall
			 establish—
						(i)a Subcommittee on
			 Science and Technology to advise the National Climate Service on needed
			 research, technology development, and additional observations, and on any other
			 scientific or technical issues as appropriate; and
						(ii)a Subcommittee on
			 Product Development and Delivery composed primarily of representatives of the
			 community of potential users of the products developed and delivered by the
			 National Climate Service.
						The
			 Advisory Committee may establish such additional subcommittees of its members
			 as may be necessary.(B)Appointment
						(i)Full Advisory
			 CommitteeAt least 50 percent of the members of the Advisory
			 Committee shall be appointed as Special Government Employees.
						(ii)SubcommitteesAt
			 least 75 percent of the members of the Subcommittee on Science and Technology
			 shall be appointed as Special Government Employees. Not more than 25 percent of
			 the members of the Subcommittee on Product Development and Delivery shall be
			 appointed as Special Government Employees.
						(c)Administrative
			 provisions
				(1)ReportingThe
			 Advisory Committee shall report to the Under Secretary and the appropriate
			 requesting party.
				(2)Administrative
			 supportThe Under Secretary shall provide administrative support
			 to the Advisory Committee.
				(3)MeetingsThe
			 Advisory Committee shall meet at least twice each year and at other times at
			 the call of the Under Secretary or the Chairperson.
				(4)Compensation and
			 expensesA member of the Advisory Committee shall not be
			 compensated for service on the Advisory Committee, but may be allowed travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 subchapter I of chapter 57 of title 5, United States Code.
				(d)ExpirationSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Climate Service Advisory
			 Committee.
			6.RepealThe National Climate Program Act (15 U.S.C.
			 2901 et seq.) is repealed.
		7.Establishment of
			 regional integrated sciences and assessments teams
			(a)In
			 generalThe Under Secretary shall establish Regional Integrated
			 Sciences and Assessments (RISA) Teams through a competitive, peer-reviewed
			 selection process. Teams shall conduct applied regional climate research and
			 projects to address the needs of local and regional decisionmakers for
			 information and tools to develop adaptation and response plans to climate
			 variability and change. The awards shall be administered through a cooperative
			 agreement between the National Oceanic and Atmospheric Administration and the
			 RISA Team. Each award shall be for a period of five years for an amount up to
			 $300,000 per year.
			(b)RISA
			 teamsTeams shall be composed of multi-institutional partnerships
			 whose individual members may include—
				(1)institutions of
			 higher education, as defined in section 101(a) of the Higher Education Act of
			 1965 (20 U.S.C. 1001(a));
				(2)minority serving
			 institutions, as defined in section 371(a) of the Higher Education Act of 1965;
			 and
				(3)nongovernmental
			 organizations, Federal agencies, State and local agencies, tribal
			 organizations, and for-profit entities.
				(c)ConsiderationsIn making awards under this section, the
			 Under Secretary shall consider—
				(1)the overall
			 geographic distribution of RISA Teams and existing gaps in applied research to
			 support local and regional decisionmakers;
				(2)the team’s ability
			 to contribute to the National Oceanic and Atmospheric Administration’s efforts
			 to deliver climate services in the region; and
				(3)the team’s
			 proposal to integrate social and physical sciences research to address the
			 effects of climate variability and change on the ecological, economic, and
			 social systems in the region.
				8.Survey of need
			 for climate services
			(a)In
			 generalThe Under Secretary shall provide a report to Congress
			 within 6 months after the date of enactment of this Act that compiles
			 information on the current climate products being delivered by the National
			 Oceanic and Atmospheric Administration and its partner organizations to users
			 and stakeholders and on the needs of users and stakeholders for new climate
			 products and services.
			(b)Contents of
			 reportThe report shall identify—
				(1)specific user
			 groups and stakeholders that currently are served by the National Oceanic and
			 Atmospheric Administration and its partner organizations;
				(2)the type of
			 climate products and services currently delivered to specific user groups and
			 stakeholders and the specific National Oceanic and Atmospheric Administration
			 office or partner organization that delivers these products and
			 services;
				(3)potential user
			 groups and stakeholders that may be served by expanding climate products and
			 services; and
				(4)specific needs for
			 new climate products and services identified by user groups and
			 stakeholders.
				(c)ConsultationThe
			 Under Secretary shall consult with the Climate Service Advisory Committee in
			 the preparation of this report.
			9.Implementation
			 plan
			(a)In
			 generalThe Under Secretary shall prepare a plan for creating a
			 National Climate Service in the National Oceanic and Atmospheric Administration
			 and delivering climate products and services to the National Oceanic and
			 Atmospheric Administration users and stakeholders. The plan shall be submitted
			 to the President and the Congress within 6 months after the date of enactment
			 of this Act.
			(b)Draft
			 planPrior to the submission of the final plan, the Under
			 Secretary shall publish a draft plan in the Federal Register with a public
			 comment period of at least 30 days.
			(c)ContentsThe
			 plan shall—
				(1)identify the
			 current gaps in climate services and outline the process and resources the
			 National Oceanic and Atmospheric Administration will use to fill these
			 gaps;
				(2)describe the roles
			 of the National Oceanic and Atmospheric Administration line offices and the
			 National Oceanic and Atmospheric Administration partner organizations in the
			 development and delivery of climate products and services;
				(3)describe the
			 development and implementation of quality assurance and control mechanisms for
			 climate products and services delivered by the National Oceanic and Atmospheric
			 Administration and its partner organizations;
				(4)identify the
			 mechanisms and opportunities for determining user needs and engaging in a
			 two-way dialogue with users that will inform climate product and service
			 development and delivery of authoritative, timely, and useful information on
			 climate variability and change and the effects on local, State, regional,
			 national, and global scales;
				(5)identify new
			 responsibilities or tasks to be undertaken by existing National Oceanic and
			 Atmospheric Administration line offices and partner organizations; and
				(6)identify new
			 infrastructure, equipment, personnel, or other resources needed to implement
			 the proposed plan.
				(d)Continuity of
			 serviceDuring the development of the implementation plan, the
			 public comment period, and final plan, the National Oceanic and Atmospheric
			 Administration shall continue to provide climate services to the user
			 community.
			(e)ConsultationIn
			 developing the plan, the Under Secretary shall consult with user groups and
			 stakeholders, other Federal agencies, the Climate Service Advisory Committee,
			 and Congress.
			
